Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of reference U.S. Patent No. 11,436,611 hereinafter ‘611. Although the claims at issue are not identical, they are patentably distinct from each other because claims in the reference patent ‘611 recites features not disclosed by the instant application.  
For instance, claim 1 of the reference patent ‘611 recites based on the indication of the negative threshold alert status, sending a service request associated with the product that are not recited in the claims of instant application. The above claims of the present application would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claim 1 of Patent ‘611 to arrive at the claim 1 of the instant application, because the person would have realized that the remaining element would perform the same functions as before ”based on the indication of the negative threshold alert status, sending a service request associated with the product that are not recited in the claims of instant application…” 
However, based on the indication of the negative threshold alert status, sending a service request associated with the product are disclosed by Forood et al. (US 10,178,530 B2, hereinafter Forood) (col. 26, lines 11-15, if there is a problem with an electronic device such as a washer, refrigerator, HVAC system, etc., the collected data may include an indication of a part that needs to be replaced… a notification 15 may be sent to a technician with a request to fix the problem…).  
Therefore, considering Forood and Davis’ teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Davis’ teachings as described in Forood to use the feature of sending diagnostic information for home equipment repair (service request) and shipping replacement parts as taught by Davis, for optimizing one or more central controllers to interface with the smart devices to facilitate automation and to receive information from the smart devices (col. 1, lines 36-38).	

	
Instant Application 17/880,458
Patent No. 11,436,611
Claim 1. A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
     accessing a property archive for a plurality of products used by a user at a location of the user, the property archive storing respective profiles for respective products of the plurality of products, each respective profile storing usage information about usage of a respective product by the user over a time period and information about a current functional status of the respective product for current usage by the user; 
     detecting a product of the user at the location; 



     receiving an indication of a negative threshold alert status associated with the product, wherein the indication of a negative threshold alert status is based on the information about the current functional status of the respective product for current usage by the user; and 


a
     automatically determining a source of the negative threshold alert status with the product and a determined resolution of the negative threshold alert status with the product.
Claim 1. An apparatus comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 

     accessing a property archive for a plurality of products used by a user at a location of the user, the property archive storing respective profiles for respective products of the plurality of products, each respective profile storing usage information about usage of a respective product by the user over a time period and information about a current functional status of the respective product for current usage by the user;
     detecting a product of the user at the location; 
     based on the detecting of the product, automatically adding a profile of the product to the property archive; 
     obtaining an indication of a negative threshold alert status associated with the product, wherein the indication of a negative threshold alert status is based on the information about the current functional status of the respective product for current usage by the user; 
     based on the indication of the negative threshold alert status, sending a service request associated with the product; 
     based on the service request, automatically determining a source of the negative threshold alert status with the product and a determined resolution of the negative threshold alert status with the product; and 
     based on the determined resolution, shipping a part for the product to the location of the product.
Claim 2. The device of claim 1, wherein the operations further comprise: 
     determining that a part of the product is faulty; 
     identifying replacement of the part of the product as the determined resolution; and 
     based on the determined resolution, initiate a purchase of a replacement part.
Claim 4.The apparatus of claim 1, the operations further comprising providing instructions to purchase the part for the product.
Claim 3. The device of claim 1, wherein the receiving an indication of a negative threshold alert status comprises: accessing camera information of a camera at the location, wherein the camera information includes photos of the product; and detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 2. The apparatus of claim 1, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 4. The device of claim 1, wherein the detecting a product of the user at the location comprises: 
     accessing camera information of a camera at the location, wherein the camera information includes at least one photo of the location; and 

     detecting the product at the location is based on object recognition of the product in the at least one photo of the location.







Claim 3. The apparatus of claim 1, wherein the detecting of the product at the location is based on object recognition.
Claim 5. The device of claim 1, wherein the receiving an indication of a negative threshold alert status comprises: 
     accessing sensor information of a sensor at the location; and 
     identifying a motion of the product based on the sensor information; and 
     detecting an abnormality of the product based on the motion of the product.
Claim 12. The system of claim 11, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 6. The device of claim 1, wherein the receiving an indication of a negative threshold alert status comprises: 
     accessing sensor information of a sensor at the location; 
     identifying a noise of the product based on the sensor information; and 
     detecting an abnormality of the product based on the noise of the product.
Claim 12. The system of claim 11, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 7. The device of claim 1, wherein the receiving an indication of a negative threshold alert status comprises: 
     accessing sensor information of a sensor at the location, wherein the sensor information includes detected sounds at the location; and 
     identifying a spoken comment about the product based on the sensor information; and 
     detecting an abnormality of the product based on the spoken comment about the product
Claim 12. The system of claim 11, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 8. The device of claim 1, wherein the operations further comprise: 
     auditing the property archive for a plurality of products used by a user at a location of the user to identify products for addition to or deletion from the property archive; and 
     deleting a profile of a selected product from the property archive, wherein the deleting is responsive to the auditing.
Claim 8. The apparatus of claim 1, the operations further comprising 
     determining that the property archive should delete the profile of the product based on the location of the product.
Claim 9. The device of claim 8, wherein the operations further comprise: 
     receiving an indication to initiate the auditing; 
     communicating a ping message to the plurality of products at the location of the user; and 
     presenting results of the auditing on a display device of the user.

Claim 10. A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
     accessing a property archive for a plurality of products including the product used by a user at a location of the user, the property archive storing respective profiles for respective products of the plurality of products, each respective profile including usage information about usage of a respective product by the user over a time period and information about a functional status of the respective product for usage by the user; 
     detecting the product at the location; 




     obtaining an indication of a negative threshold alert status associated with the product, wherein the indication of a negative threshold alert status is based on the information about the functional status of the respective product for usage by the user; 






     automatically determining a source of the negative threshold alert status with the product; and 
     identifying a resolution of the negative threshold alert status with the product.  
Claim 17. A non-transitory computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 

     accessing a property archive for a plurality of products used by a user at a location of the user, the property archive storing respective profiles for respective products of the plurality of products, each respective profile storing usage information about usage of a respective product by the user over a time period and information about a current functional status of the respective product for current usage by the user; 
     detecting a product of the user at the location; 
     based on the detecting of the product, automatically adding a profile of the product to the property archive; 
     obtaining an indication of a negative threshold alert status associated with the product, wherein the indication of a negative threshold alert status is based on the information about the current functional status of the respective product for current usage by the user; 
     based on the indication of the negative threshold alert status, sending a service request associated with the product; 
     based on the service request, automatically determining a source of the negative threshold alert status with the product and a determined resolution of the negative threshold alert status with the product; and 
     based on the determined resolution, shipping a part for the product to the location of the product.
Claim 11. The non-transitory, machine-readable medium of claim 10, wherein the operations further comprise: 
     automatically adding a profile of the product to the property archive, wherein the automatically adding the profile is based on the resolution, shipping a part for the product to the location of the product.
Claim 17. A non-transitory computer readable …

automatically adding a profile of the product to the property archive ...

     based on the determined resolution, shipping a part for the product to the location of the product.
Claim 12. The non-transitory, machine-readable medium of claim 11, wherein the automatically adding the profile of the product to the property archive comprise: 
     adding, to the property archive, information about past or present usage of the product and a current alert status for the product.
Claim 17. A non-transitory computer readable storage medium … current functional status of the respective product for current usage by the user; … alert status …
Claim 13. The non-transitory, machine-readable medium of claim 10, wherein the obtaining an indication of the negative threshold alert status associated with the product comprises: accessing photos of the product from a camera at the location; and identifying an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.  
Claim 18. The non-transitory computer readable storage medium of claim 17, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 14. The non-transitory, machine-readable medium of claim 10, wherein the obtaining an indication of the negative threshold alert status associated with the product comprises: 
     accessing sensor information of a sensor at the location, the sensor configured to detect motion; 
     identifying a motion of the product based on the sensor information; and 
     identifying an abnormality of the product based on the motion of the product.  
Claim 18. The non-transitory computer readable storage medium of claim 17, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 15. The non-transitory, machine-readable medium of claim 10, wherein the obtaining an indication of the negative threshold alert status associated with the product comprises: 
     accessing sensor information of a sensor at the location, the sensor configured to detect sound at the location of the user; 
     identifying a noise of the product based on the sensor information; and 
     identifying an abnormality of the product based on the noise of the product.  

Claim 18. The non-transitory computer readable storage medium of claim 17, wherein the negative threshold alert status is based on detecting an abnormality of the product by comparing a first photo of the product at a first period to a second photo of the product at a second period.
Claim 16. The non-transitory, machine-readable medium of claim 10, wherein the operations further comprise: 
     receiving an indication to initiate an auditing of the property archive; 
     auditing the property archive to identify products for addition to or deletion from the property archive, wherein the auditing is responsive to receiving the indication; and 
     deleting a profile of a selected product from the property archive, wherein the deleting is responsive to the auditing.  

Claim 8. The apparatus of claim 1, the operations further comprising 
     determining that the property archive should delete the profile of the product based on the location of the product.
Claim 17. A method, comprising: 





     accessing, by a processing system including a processor, a property archive for a plurality of products used by a user at a location of the user, the property archive storing respective profiles for respective products of the plurality of products, each respective profile storing usage information about usage of a respective product by the user over a time period and information about a current functional status of the respective product for current usage by the user; 
     detecting, by the processing system, a product of the user at the location; 



     obtaining, by the processing system, an indication of a negative threshold alert status associated with the product, wherein the indication of a negative threshold alert status is based on the information about the current functional status of the respective product for current usage by the user; 



     automatically identifying, by the processing system, a source of the negative threshold alert status with the product; 
      automatically identifying, by the processing system, a determined resolution of the negative threshold alert status with the product; 
     identifying, by the processing system, a replacement part of the product for repair of the product; and 
     based on the determined resolution, initiating, by the processing system, a purchase of a replacement part.  
Claim 17. A non-transitory computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 

     accessing a property archive for a plurality of products used by a user at a location of the user, the property archive storing respective profiles for respective products of the plurality of products, each respective profile storing usage information about usage of a respective product by the user over a time period and information about a current functional status of the respective product for current usage by the user; 

     detecting a product of the user at the location; 
     based on the detecting of the product, automatically adding a profile of the product to the property archive; 
     obtaining an indication of a negative threshold alert status associated with the product, wherein the indication of a negative threshold alert status is based on the information about the current functional status of the respective product for current usage by the user; 
     based on the indication of the negative threshold alert status, sending a service request associated with the product; 
     based on the service request, automatically determining a source of the negative threshold alert status with the product and a determined resolution of the negative threshold alert status with the product; and 
     based on the determined resolution, shipping a part for the product to the location of the product.
Claim 18. The method of claim 17, comprising: 
     based on the detecting of the product, automatically adding, by the processing system, a profile of the product to the property archive, including adding, to the property archive, information about past or present usage of the product and a current alert status for the product.  
Claim 17. A non-transitory computer readable storage medium … current functional status of the respective product for current usage by the user; … alert status …
Claim 19. The method of claim 17, comprising: 
     auditing, by the processing system, the property archive for a plurality of products used by a user at a location of the user to identify products for addition to or deletion from the property archive; and 
     deleting, by the processing system, a profile of a selected product from the property archive, wherein the deleting is responsive to the auditing.  
Claim 8. The apparatus of claim 1, the operations further comprising 
     determining that the property archive should delete the profile of the product based on the location of the product.
Claim 20. The method of claim 19, comprising: receiving, by the processing system, an indication to initiate the auditing; communicating, by the processing system, a message to the plurality of products at the location of the user; and presenting, by the processing system, results of the auditing on a display device of the user.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457